                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES OF AMERICA
                                               Case No. 19 CR 561-3
                     v.
                                               Judge John Robert Blakey
 QUINTIN MARTINEZ-DOMINGUEZ

                                        ORDER

      Upon the unopposed motion of the United States for a protective order

pursuant to Fed. R. Crim. P. 16(d)(1), it is hereby ordered as follows:

      1.     All Title III applications, affidavits, and orders (collectively the “Title III

Materials”) produced by the government in connection with this case, and all other

investigative materials and reports disclosed by the government in original or

redacted form, may be utilized by defendant QUINTIN MARTINEZ-DOMINGUEZ

and his counsel solely in connection with the defense of this case and for no other

purpose and in connection with no other proceeding.            The materials and their

contents, and any notes, records or copies of any kind that defense counsel or the

defendant may make relating to the contents of materials provided by the

government shall not be disclosed either directly or indirectly, verbally or in writing,

to any person or entity other than the defendant, his counsel, such other persons as

are reasonably employed by them as may be necessary to prepare a defense, or such

other persons as to whom the Court may authorize disclosure.         These restrictions do

not apply to documents or materials that are public record, including, but not limited

to, transcripts of proceedings; documents, recordings and other materials that have
been received in evidence at public hearings or proceedings; or documents or

materials that are otherwise in the public domain.

       2.    Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions.   However, nothing contained

in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

                                                ENTER:



                                                JOHN ROBERT BLAKEY
                                                District Judge
                                                United States District Court
                                                Northern District of Illinois


9/10/2019
DATE




                                            2
